This case presents error from the district court of Johnston county. June 11, 1909, a verdict was returned by a jury for plaintiff, on which the court rendered judgment. Within the statutory time defendant filed a motion for new trial, which, on June 14, 1909, was by the court denied. June 29, 1910, petition in error and case-made were lodged in this court, in which review of the judgment and order of the trial court denying the defendant a new trial is sought. A motion to dismiss the proceeding on the ground that the same has not been commenced in this court within one year after the rendition of the judgment or the final order complained of has been filed, which must be sustained.
Section 6082, Comp. Laws of Okla. 1909, provides:
"No proceeding for reversing, vacating or modifying judgments or final orders shall be commenced unless within one year after the rendition of the judgment or making of the final order complained of, or in case the person entitled to such proceeding be an infant, a person of unsound mind, or imprisoned, within one year as aforesaid, exclusive of the time of such disability."
This statute has, by this court and by the Supreme Court of the Territory of Oklahoma, on numerous occasions, been held mandatory. Keokuk Falls Imp. Co. et al. v. Beale, 4 Okla. 712,47 P. 481; Blanchard v. United States, 6 Okla. 587,52 P. 736; Vandervoort v. Board of Com'rs, 8 Okla. 227, 57 P. 167;Hoffman v. Board of Com'rs, 8 Okla. 225, 57 P. 167; Sumner etal. v. Sherwood, 25 Okla. 70, 105 P. 642.
More than one year having elapsed between the rendition of the judgment and order complained of in this action and the filing of the petition in error and case-made in this court, we are without *Page 12 
jurisdiction to entertain the proceeding, and the same is, accordingly, dismissed.
All the Justices concur.